Citation Nr: 1517762	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee, status post arthrotomy for internal knee derangement (left knee flexion), prior to November 27, 2013. 

2. Entitlement to an increased rating in excess of 20 percent for left knee flexion, from November 27, 2013. 

3. Entitlement to an initial compensable rating for limitation of extension of the left knee (left knee extension), prior to November 27, 2013. 

4. Entitlement to an increased rating in excess of 10 percent for left knee extension, from November 27, 2013.  


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim for increased rating in excess of 10 percent for his service-connected left knee flexion disability. 

By way of procedural history, the Board notes that subsequent to the September 2011 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) in September 2012. In June 2013, the RO issued another rating decision and a Statement of the Case (SOC). In the rating decision, the RO granted service connection and assigned a separate rating for the Veteran's left knee, based on limitation of extension, under Diagnostic Code 5261; this claim has been characterized herein as left knee extension disability. The RO gave a non-compensable rating for this issue, effective January 28, 2011. In the SOC, the RO again denied the Veteran's claim for increased rating for his left knee flexion disability and continued his 10 percent rating. 

In January 2014, the RO jointly issued a Decisions Review Officer Decision and another SOC, in which the RO stage-increased both the Veteran's claimed conditions, effective from November 27, 2013. Despite the grants of higher ratings for his left knee disability, the Veteran has not been awarded the highest possible evaluations, and his claim remains in appellate status. See A.B. v. Brown, 6 Vet. App. 35 (1993). The Veteran has also since filed a notice of his wishes to continue his appeal. Therefore, this claim is now before the Board for appellate review. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

FINDINGS OF FACT

1. The Veteran's service connected left knee disability, prior to November 27, 2013, was productive of x-ray evidence of advanced degenerative joint disease (DJD), pain, stiffness and incoordination, with indications of effusion, locking and crepitus. The range of motion of the Veteran's left knee was limited to 115 degrees of flexion and normal extension. However, the Veteran suffers from additional functional loss.

2. The Veteran's service connected left knee disability, from November 27, 2013, is productive of x-ray evidence of advanced DJD, with severely limited range of motion due to pain and flare-ups, as well as effusion, locking and crepitus. The Veteran has range of motion of 120 degrees of flexion, and 10 degrees of extension, with a severely diminished flexion of 30 degrees after three repetitions. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent for left knee flexion, prior to November 27, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (DC) (2014); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2. The criteria for an increased rating of 30 percent, but not higher, for left knee flexion, from November 27, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5260; DeLuca, 8 Vet. App. 206.

3.  The criteria for a separate 20 percent rating for effusion, locking and crepitus, have been met for the entire period on appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5258 (DC) (2014); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
4. The criteria for a compensable initial rating for left knee extension, prior to November 27, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5260; DeLuca, 8 Vet. App. 206.

5. The criteria for an increased rating in excess of 10 percent for left knee extension, from November 27, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5260; DeLuca, 8 Vet. App. 206.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Left Knee Flexion, Prior to November 27, 2013

The Veteran contends that his service connected left knee disability, based on limitation of flexion, under Diagnostic Code 5260, is more severe than his current rating of 10 percent during the relevant time period. Specifically, the Veteran contends that throughout this period, prior to November 27, 2013, his left knee condition manifested with severe pain, stiffness, and subjective giving way. The Board finds, however, that evidence of record shows only a slightly diminished range of motion for flexion, but he has functional loss as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the Veteran's disability more closely approximates the criteria for a rating of 20 percent.  

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings, as it has been here, for the Veteran's left knee, is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

During this relevant period, the Veteran was afforded a VA Compensation & Pension (C&P) examination for his left knee in March 2011. During this examination the Veteran reported that he experienced pain, stiffness, incoordination, deformity, and episodes of his left knee giving way. Additionally, the Veteran was noted reporting that he could not stand or walk for prolonged periods of time without suffering severe pain. The examiner, however, noted no complaints of weakness or flare-ups. On examination, the examiner noted that the Veteran's left knee suffered from boney joint enlargement, crepitus, deformity, effusion, guarding and tenderness. No sign of instability was noted.  

The Veteran's range of motion was noted at 115 degrees of flexion, with normal extension. However, on three repetitions testing the examiner noted increased pain on movement and range of motion diminished to 60 degrees of flexion and 5 degrees of extension. Additional testing, which included an X-ray of the Veteran's left knee showed advanced DJD. The examiner noted, however, no incapacitating episode from arthritis. Finally, the examiner indicated that no joint ankylosis was detected. 

The Board notes that private medical treatment records in the Veteran's claims file, along with the lay statements and testimony from the Veteran, largely support the findings concluded in the March 2011 VA examination. In private examination reports from November 2009, January 2010 and May 2010, the Veteran's treating physicians all noted a slightly limited range of motion of 120 degrees for flexion and a normal extension, with no repetitive motion testing. All three treatment reports noted increased pain, and in the May 2010 report, the physician indicated that the Veteran had even developed a slight limp. No instability was noted in any of the reports despite the Veteran's assertions, and on X-ray analysis, DJD was detected in the Veteran's left knee. Other private medical treatment records for the Veteran's left knee largely consists of treatment for pain of with little comment or objective data of range of motion testing.

During a Decision Review Officer (DRO) hearing in September 2013, and in lay statements submitted by the Veteran throughout the relevant time period, the Veteran has continuously contended that he suffers severe pain, instability and swelling in his left knee. He noted during his January 2010 private examination that he no longer could hunt, run or hike because of the pain it caused his left knee. Again, in his DRO hearing, the Veteran continued to assert that his left knee often feels weak and gives-away after prolonged use or in the morning when he gets up. Indeed, even in his March 2011 VA examination, the examiner noted that the Veteran's left knee will cause him significant functional loss in areas such as chores, shopping, exercise and recreational activities. 

As noted above, under the appropriate diagnostic code for limitation of flexion for the knee, Diagnostic Code 5260 assigns a non-compensable, zero percent rating for a knee condition that is limited to 60 degrees of flexion. 38 C.F.R. § 4.71(a), DC 5260. A 10 percent rating is only warranted if flexion is limited to 45 degrees or less. Id. Even considering the Veteran's diminished range of motion of 60 degrees of flexion, after three repetitions, the Veteran's condition remains non-compensable. 

However, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7.  These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran was initially granted a 10 percent rating for left his knee based on consideration of the Veteran's additional functional loss due to pain, as contemplated by DeLuca, 8 Vet. App. 202, 204-7, and 38 C.F.R. §§ 4.59. The evidence of record showed that the Veteran suffered from additional functional loss due to pain, his knee giving-out, incoordination and fatigue. The Board notes that the Veteran has contended throughout the claims period that the pain in his left knee prevents him from various activities such as exercising, running, hiking, and hunting. Additionally, the various VA examinations and private treatment records all noted that the Veteran cannot stand or walk for a prolonged period of time without increased pain; in fact one private treatment note the Veteran developing a limp because the pain caused by his knee was so bad. 

The Board finds that while the Veteran's objective results of range of motion based on flexion only warrants a non-compensable rating under the applicable diagnostic code, a non-compensable rating does not contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain. Accordingly, the next the Veteran's left knee condition warrants a 20 percent disability, as contemplated by Deluca, 8 Vet. App. 202.  However, the Board finds the most probative evidence 

Increased Rating - Left Knee Flexion, From November 27, 2013

On November 27, 2013, the Veteran was afforded a second C&P examination for his left knee disability. During that examination, the Veteran reported experiencing pain and flare-ups in his left knee, especially after prolong walking or standing. On examination, the examiner noted flexion was limited to 120 degrees, with objective signs of pain at 45 degrees, and 10 degree of extension. However, after three repetitions, the Veteran's range of motion was significantly diminished to 30 degrees of flexion and 10 degrees of extension. The examiner also explicitly noted additional functional loss due to less movement, painful motion, excess fatigability, incoordination, and swelling. The examiner noted no signs of ankylosis or subluxation. X-ray conducted during the examination noted DJD of the left knee. 

The Veteran was granted an increased rating from November 27, 2013, the date of the examination noted above, to 20 percent disabling, based on limitation of flexion. As noted previously, a 20 percent rating is warranted under Diagnostic Code 5260 when flexion of the knee is 30 degrees or under. A 30 percent rating, however, is not warranted unless such flexion is limited to 15 degrees, or under. Here, the Veteran was assigned a 20 percent rating based on his range of motion after three repetitions, of 30 degrees of flexion.  

The Board, however, finds that the Veteran's rating of 20 percent for his left knee condition does not include factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups identified by both the Veteran and the November 2013 VA examiner. Accordingly, the next applicable rating level for the Veteran's left knee condition of 30 percent is warranted, as contemplated by Deluca, 8 Vet. App. 202.  Therefore, the Veteran's claim for an increased rating to 30 percent, but not higher, for his left knee flexion disability, based on limitation of flexion is granted, from November 27, 2013. Id.

Increased Rating - Left Knee Meniscal Condition, Entire Period on Appeal

The evidence of record reflects that Veteran also has a meniscal condition, that throughout has been characterized by frequent locking, pain, effusion and crepitus.  Therefore, a separate 20 percent rating is warranted under Diagnostic Code 5258.  

Increased Rating - Left Knee Extension, Prior to November 27, 2013

In a June 5, 2013, rating decision issued by the RO, the Veteran was separately service connected for his left knee extension disability, based on limited range of motion. The RO assigned an initial non-compensable rating for this issue under Diagnostic Code 5261. 

Under Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is warranted; limitation of 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; and limitation of 30 degrees warrants a 40 percent rating. See 38 C.F.R. § 4.71(a), DC 5261. A normal range of motion regarding knee extension is considered 0 degrees. 

The Board notes that during the relevant time period prior to November 27, 2013, the Veteran was afforded a VA C&P examination in March 2011. As noted above, the Veteran's range of motion regarding extension of his left knee was to 0 degrees (normal), and 5 degrees after three repetitions. Again, the records reveal, and the Veteran contends, that he suffers pain on motion of his left knee, and such limitations has significantly affected his ability to conduct everyday chores, exercise and recreational activities. 

However, even considering the diminished extension of the Veteran's left knee after three repetitions, as reported by the March 2011 examiner, the Veteran's extension remains non-compensable under the applicable diagnostic code. As noted above, extension limited to 10 degrees is required to warrant a compensable 10 percent rating under Diagnostic Code 5261, which is not achieved in the applicable time period. 38 C.F.R. § 4.71(a), DC 5261. The Board finds that the preponderance of evidence is against the finding that the Veteran's left knee extension warrants a rating in excess of that currently assigned. 

The Veteran continues to contend that his condition during this period was similar to that of his current left knee disability, which is rated at 10 percent disabling. However, the Board finds that the objective medical evidence of record reveals this is not the case. In the Veteran's November 27, 2013 VA examination, the Veteran's extension was limited to 10 degrees, and remained the same after three repetition. This is markedly different, in terms of the rating criteria, from the Veteran's tested condition prior to November 27, 2013. Additionally, private treatment records, noted above, reveal that the Veteran's extension was normal during this specific time period.

The Board notes that while the Veteran is competent to report observable symptoms of his left knee condition, to include weakness and pain, he is not, however, as a lay person, competent to judge the severity of his condition in regards to the applicable diagnostic codes. See Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, while the Veteran contends that his left knee extension disability was worse than his non-compensable rating, the Board finds the medical evidence, both VA and private, more probative in establishing a competent disability picture for rating purposes. Consequently, the Board finds that the Veteran's non-compensable rating for the period prior to November 27, 2013, to accurately account for his knee disability, and a higher rating is not warranted. The Veteran's claim for increased rating for his service-connected left knee extension disability must be denied.

Additionally, the Board finds that any additional functional loss due to pain and flare-ups, as contemplated by 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, is inapplicable to this part of the discussion. While the Board acknowledges that the Veteran suffers from pain in his left knee, to include stiffness, and an inability to walk or stand for long periods of time, it finds that such symptomology is already contemplated by the rating for limitation of flexion and for his meniscal issues, also decided herein. An award of an additional increase in rating under this Diagnostic Code for such symptoms would be overlapping the same manifestations under different/separate diagnostic codes, and would frustrate VA regulation against pyramiding. 38 C.F.R. § 4.14. 

Consequently, the Board finds that the preponderance of evidence is against the Veteran's claim for an increased rating for his left knee disability based on limitation of extension, prior to November 27, 2013. 

Increased Rating - Left Knee Extension, From November 27, 2013

Likewise for the period from November 27, 2013, regarding the Veteran's claim for left knee extension disability, the competent medical evidence only reveals a disability, based on limitation of extension that only warrants a 10 percent rating under the appropriate diagnostic code. See 38 C.F.R. § 4.71(a), DC 5261. 

As described above, the Veteran was afforded a second VA C&P examination in November 2013. During this examination, the Veteran reported flare-ups and severe pain after prolonged walking and standing. On examination, the examiner noted extension was limited to 10 degrees, with no change after three repetitions, with pain. The examiner also noted that the Veteran suffered additional functional loss due to pain and flare-ups resulting in less movement, excess fatigability, incoordination, swelling and deformity. 

Under Diagnostic Code 5261, extension that is limited to 10 degrees of range of motion warrants a 10 percent disability rating. See 38 C.F.R. § 4.71(a), DC 5261. 
A higher rating of 20 percent is not warranted unless the extension is limited to 15 degrees. Id. 

The Board notes that the November 2013 VA examination is the only medical evidence on file for this time period. No additional private treatment notes or examinations for this period are of record. Additionally, the Board finds that the Veteran, as a lay person, without the requisite training, education and experience, is not competent to speak to the specific level of disability he is experiencing as it relates to the applicable diagnostic code. See Layno v. Brown, 6 Vet. App. 465 (1994). Although the Board acknowledges that the Veteran may competently assert that he experiences loss of motion, he cannot be expected to competently assess a difference of only 5 degrees of motion, as required by the next higher rating, without the proper specialized education and training. Therefore, the Board finds the November 2013 examination more probative in adjudicating the severity of the Veteran's condition. 

The Board also notes that during this time period, from November 27, 2013, the Veteran's claim for left knee flexion disability, also decided herein, has already applied those factors contemplated by DeLuca, 8 Vet. App. 202 and 38 C.F.R. § 4.59, in its evaluation for a higher rating. Therefore, those symptoms have already been contemplated under the rating for another diagnostic code, and cannot be applied to the instant diagnostic code. See 38 C.F.R. § 4.14. 

Consequently, the Board finds that the Veteran's condition does not warrant a rating in excess of 10 percent, based on limitation of extension, for the period from November 27, 2013. As the competent evidence of record reveals, the Veteran's left knee disability was only limited to 10 degrees of extension, with no additional diminished range of motion after three repetitions. Since application of factors based on additional functional loss has already been assessed by another separate rating for the Veteran's left knee, no additional higher rating is applicable based on DeLuca, 8 Vet. App. 202 and 38 C.F.R. § 4.59. Therefore, the preponderance of the evidence is against the finding that the Veteran's left knee disability, based on limitation of extension, warrants a higher rating in excess of 10 percent, for the time period from November 27, 2013.

The Board notes that, for all the claims decided herein, the application of Diagnostic Code 5003, for arthritis, would not yield a higher rating. Under Diagnostic Code 5003 a 20 percent rating criteria not only requires evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, but also evidence of occasional incapacitating episodes. 38 C.F.R. § 4.71(a). Here, no examinations, or the Veteran's own lay statements demonstrate that the Veteran suffers from any such incapacitating episodes. Therefore, a 20 percent rating would remain unwarranted under these criteria. 

Likewise, Diagnostic Codes 5256, 5259, 5262, and 5263, would not yield a higher rating as they are inapplicable. The record does not show any evidence or claim of ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, impairment to the tibia and fibula, or genu recurvatum. See 38 C.F.R. § 4.71(a), DC 5256-5259, 5262, 5263. With regards to DC 5257, the medical evidence does not show any objective evidence of instability and the Board finds this evidence the most probative or record.  Moreover, to the extent there is a giving way feeling, this is compensated for by the application of DC 5258.  As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for the Veteran's left knee would not result in a rating in excess of his current ratings. The Board finds no other Diagnostic Codes would be appropriate to evaluate the Veteran's left knee condition. 38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5258, 5260, 5261. Accordingly, the severity, frequency and kind of symptoms, the Veteran's left knee disability manifests are contemplated by the rating criteria. The ratings schedule contemplates the limited range of flexion and extension, locking, effusion, pain, flare-ups and arthritis, as well as stiffness, weakness and fatigue.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected knee disability, to include instability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his knee condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

Entitlement to an increased rating of 20 percent for left knee flexion, prior to November 27, 2013, is granted.

Entitlement to an increased rating of 30 percent, but not higher, for left knee flexion, from November 27, 2013, is granted.

Entitlement to a separate rating of 20 percent for the entire period on appeal, under diagnostic code 5258, for locking, pain, effusion and crepitus, is granted.

Entitlement to an initial compensable rating for left knee extension, prior to November 27, 2013, is denied. 

Entitlement to an increased rating in excess of 10 percent for left knee disability, from November 27, 2013, is denied.   




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


